Exhibit 23.2 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT PUBLIC ACCOUNTANTS I consent to the use in thisRegistrationStatement of SSTL, Inc. on FormS-1,of myreportdated September 20, 2011 onthefinancial statements of SSTL, Inc. for the period from November 10, 2010 (Inception) through March 31, 2011. In addition, I consent to the reference to me under the heading "Experts" in the Registration Statement. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado February 1, 2012
